REVISED AUGUST 27, 2013

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                Fifth Circuit

                                                             FILED
                                                            August 23, 2013
                              No. 12-31181
                            Summary Calendar                Lyle W. Cayce
                                                                 Clerk

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee

v.

TERRY W. POUNCY,

                                       Defendant-Appellant

Cons. w/ No. 12-31193

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee
v.

RANDY L. RANDALL,

                                       Defendant-Appellant

Cons. w/ No. 12-31194

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee

v.

REGINALD D. LEE,
                                       Defendant-Appellant
                                      No. 12-31181
                                    c/w No. 12-31193
                                    c/w No. 12-31194


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 5:11-CR-317-6
                             USDC No. 5:11-CR-317-8
                             USDC No. 5:11-CR-317-12


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Counsel appointed to represent Terry Pouncy on appeal has filed a motion
to withdraw and a brief that relies on Anders v. California, 386 U.S. 738 (1967).
Pouncy has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
       The record does reveal two clerical errors in the judgment, which stated
an offense of conviction as “conspiracy to possess with intent to distribute
[cocaine],” where the indictment and the guilty plea recognized that offense of
conviction as “possession with intent to distribute cocaine.” The judgment
should be corrected to reflect that Pouncy was convicted of possession with
intent to distribute. See FED. R. CRIM. P. 36. With respect to Count 8, the
judgment should be corrected to reflect the right code number of 18 (rather than
21) U.S.C. § 924(c)(1). Id.
       Accordingly, Pouncy’s counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and as to
Pouncy only (Case No. 12-31181) his APPEAL IS DISMISSED. See 5TH CIR. R.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                               No. 12-31181
                             c/w No. 12-31193
                             c/w No. 12-31194

42.2. His case is REMANDED for correction of the clerical errors pursuant to
Federal Rule of Criminal Procedure 36.




                                     3